Smith, J.,
dissenting:
While the marking of vehicles and other objects with the owner’s name is a common practice, the mere presence of a name, in a single instance, cannot of itself be deemed conclusive evidence of ownership. Still less can it be held that the driver of a vehicle is prima facie a servant of the person whose name appears on it; he may, as in the case of Connor v. R. R. Co., 24 Pa. Superior Ct. 241, be only a bailee, with no responsibility attaching tó the owner. In such cases, the name is at most but a scintilla, and is to be considered in connection with other circumstances bearing on the question of ownership and employment. If, in the case before us, it had been shown that the defendant “ owned and operated a line of hansom cabs,” as set forth in the declaration, with its name on them and driven by its servants, this would be evidence from which its ownership of a particular cab of the same description, and its employment of the driver, might be, inferred; and. in such case it should not be difficult for the defendant to show whether any of its cabs was involved in the accident from which the suit arose. But here there was not only no evidence that the defendant owned or operated any cabs or employed any persons in driving cabs, but no evidence even that its name was on the cab that came into collision with the plaintiff’s bicycle. On this point the plaintiff thus testified: “ When I came to a little below Spring Garden street I saw a Pennsylvania Railroad cab coming down. Q. How do you know that it was a Pennsylvania Railroad cab? A. Because it had a name on it. Q. On it? A. Yes, sir. Q. What did the driver wear ? A. A brown suit. Q. Tell what occurred.” He then described the collision. But nowhere in bis testimony does it appear what name was on the cab, nor is there anythingto indicate that it was the defendant’s name. The witness, Russell, who saw the collision, was asked by the plaintiff’s counsel: “Are you personally acquainted with the driver of the Pennsylvania cab in this case?” and re*154plied that he was not, and did not know his name. Officer Hoffman, who reached the spot immediately after the collision, was asked by the plaintiff’s counsel: “ Ho you know this driver of the Pennsylvania Railroad cab ? ” and replied, “ No, sir, only by sight; ” adding that he took the driver’s number and gave it to the plaintiff. But neither was asked respecting the name on the cab; and while the questions assumed that the vehicle was a “Pennsylvania cab,” or a “Pennsylvania Railroad cab,” nothing respecting its ownership, or the employment of its driver by the defendant, can be implied from this line of examination. There was no other testimony on the subject.
While it may be assumed that the defendant would not permit the use of its name on vehicles not its own, if within its knowledge, there is not the same ground for assuming that another person would not surreptitiously use its name, or that the defendant could control such use. Consideration of this question, however, is unnecessary, since it does not appear that the defendant’s name was on the cab.
In submitting the case to the jury, the trial judge reserved two points, which were thus stated: (1) “ It is admitted that the only evidence that the driver was a servant of the defendant company was the fact that the hansom had the name of the defendant company on it. The court reserves the question whether this is sufficient evidence that the driver -was the servant of the defendant company.” (2) “The court also reserves the question whether there is any evidence to be submitted to the jury.”
The reservation of the first point was based on an obvious error, its assumption, as a fact, that the name of the defendant company was on the cab, being wholly unsupported by the evidence. Yet since this is stated as a fact admitted, and there is no exception thereto, it must be deemed an admission of record. But the admission that the defendant’s name was on the cab is not an admission that the driver was the company’s servant; and as this is the vital question of fact in the case, the reservation is defective in leaving it undetermined. Questions are to be reserved only on established facts, decisive of the case ; not on inferences as to their existence, to be drawn by the court. Moreover when a defendant is entitled to a binding instruction, and this is requested, his right to a verdict *155is not to be defeated by a reservation so inadequate that it cannot sustain a judgment non obstante veredicto.
The second point is properly reserved, it being implied that by “ any evidence to be submitted to the jury ” is intended any evidence on which the plaintiff may recover. In the determination of this point, however, there was error. The plaintiff could recover only on evidence that the cab driver was the defendant’s servant, and of this there was not a scintilla. Even if ownership of the' cab may be inferred from the defendant’s name on it, no existing conditions appeared from which it necessarily or legitimately followed that the driver was the defendant’s servant. To hold him such, merely from the name on the cab, is to base an inference on an inference; to infer that the driver was employed by the defendant, from the inference that the cab belonged to the defendant. This cannot be permitted : Douglass v. Mitchell, 35 Pa. 440 ; McAleer v. McMurray, 58 Pa. 126; Welsh v. R. R. Co., 181 Pa. 461. In law, an inference must be drawn from facts, directly attested, and cannot rest on a conclusion inferentially arising from collateral facts. Hence, even with an admission that the defendant’s name was on the cab, there was no evidence from which the jury might have inferred that the cab driver was the defendant’s servant. There was nothing to be submitted to them, and therefore no ground for a new venire.
There was error on the part of the trial judge in ruling that “there was sufficient evidence that this driver was the servant of the defendant corporation,” and in refusing to enter judgment for the defendant, non obstante veredicto, on the second point reserved.
I would reverse and enter judgment for the defendant non obstante veredicto.
Orlady and Morrison, JJ., concur in this.